Name: Commission Regulation (EEC) No 3923/87 of 22 December 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/22 Official Journal of the European Communities 29 . 12. 87 COMMISSION REGULATION (EEC) No 3923/87 of 22 December 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced clature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature code and, where appropriate, the TARIC code number of the product concerned ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 (3) on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff and in parti ­ cular the second indent of Article 15 ( 1 ) thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (4), as amended by Regula ­ tion (EEC) No 3815/85 Whereas the nomenclature used in the Common Customs Tariff will be replaced by the combined nomen HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall, in respect of importations during the first quarter of 1988 , be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. 2) OJ No L 172, 30 . 6. 1987, p. 102. (3) OJ No L 256, 7. 9 . 1987, p. 1 , (4) OJ No L 63, 2. 3 . 1985, p. 13 . O OJ No L 368 , 31 . 11 . 1985, p. 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O 29 . 12. 87 CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã Ã ´ Ã ¹Ã º Ã Ã  Ã £Ã  C Ã  co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd FL /1 00 kg U ni te d K in gd om £/ 10 0 kg Official Journal of the European Communities 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 11 02 01 20 19 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 (') 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 30 33 5 30 33 5 30 33 5 30 33 5 30 33 10 07 6, 1 10 07 6, 1 10 07 6, 1 10 07 6, 1 8 06 0, 9 8 06 0, 9 12 09 1, 4 12 09 1, 4 15 11 4, 2 17 28 8, 6 9 71 3, 0 9 71 3, 0 7 77 0, 4 12 14 13 14 56 9, 5 12 14 13 12 14 13 16 70 63 17 28 8, 6 16 70 63 15 11 4, 2 17 28 8, 6 17 28 8, 6 17 28 8, 6 17 28 8, 6 17 28 8, 6 96 6, 35 96 6, 35 96 63 5 96 6, 35 96 6, 35 1 83 6, 06 1 83 6, 06 1 83 6, 06 1 83 6, 06 1 46 8, 85 1 46 8, 85 2 20 3, 26 2 20 3, 26 2 75 4, 09 3 15 03 0 1 76 9, 88 1 76 9, 88 1 41 5, 90 2 21 2, 35 2 65 4, 81 2 21 2, 35 2 21 2, 35 3 04 4, 19 3 15 0, 30 3 04 4, 19 2 75 4, 09 3 15 03 0 3 15 03 0 3 15 0, 30 3 15 03 0 3 15 0, 30 26 3, 27 26 3, 27 26 3, 27 26 3, 27 26 3, 27 50 0, 21 50 0, 21 50 0, 21 50 0, 21 40 0, 17 40 0. 17 60 0, 25 60 0, 25 75 0, 31 85 8, 25 48 2. 18 48 2, 18 38 5, 74 60 2, 72 72 3, 27 60 2, 72 60 2, 72 82 9, 34 85 8, 25 82 9, 34 75 0, 31 85 8, 25 85 8, 25 85 8, 25 85 8, 25 85 8, 25 12 63 4, 49 12 63 4, 49 12 63 4, 49 12 63 4, 49 12 63 4, 49 24 00 5, 57 24 00 5, 57 24 00 5, 57 24 00 5, 57 19 20 4, 58 19 20 4, 58 28 80 6, 58 28 80 6, 58 45 94 3, 10 46 11 8, 70 24 19 7, 45 24 19 7, 45 19 35 7, 86 30 24 6, 76 45 13 2, 65 30 24 6, 76 30 24 6, 76 47 55 2, 58 46 11 8, 70 47 55 2, 58 45 94 3, 10 49 33 0, 71 49 33 0, 71 49 33 0, 71 49 33 0, 71 49 33 0, 71 17 19 5, 18 17 19 5, 18 17 19 5, 18 17 19 5, 18 17 19 5, 18 32 67 0, 85 32 67 0, 85 32 67 0, 85 32 67 0, 85 26 13 6, 77 26 13 6, 77 . 39 20 4, 94 39 20 4, 94 49 00 6, 27 56 05 6, 46 31 49 3, 25 31 49 3, 25 25 19 4, 57 39 36 6, 59 47 23 9, 80 39 36 6, 59 39 36 6, 59 54 16 8, 29 56 05 6, 46 54 16 8, 29 49 00 6, 27 56 05 6, 46 56 05 6, 46 56 05 6, 46 56 05 6, 46 56 05 6, 46 84 7, 87 84 7, 87 84 7, 87 84 7, 87 84 7, 87 1 61 0, 96 1 61 0, 96 1 61 0, 96 1 61 0, 96 1 28 8, 77 1 28 8, 77 1 93 3, 15 1 93 3, 15 2 42 9, 78 2 77 0, 70 1 55 4, 31 1 55 4, 31 1 24 3, 45 1 94 2, 88 2 34 3, 33 1 94 2, 88 1 94 2, 88 2 68 1, 37 2 77 0, 70 2 68 1, 37 2 42 9, 78 2 77 5, 01 2 77 5, 01 2 77 5, 01 2 77 5, 01 2 77 5, 01 92 ,8 40 92 ,8 40 92 ,8 40 92 ,8 40 92 ,8 40 17 6, 39 7 17 6, 39 7 17 6, 39 7 17 6, 39 7 14 1, 11 8 14 1, 11 8 21 1, 67 6 21 1, 67 6 26 7, 52 2 30 4, 11 3 17 0, 35 0 17 0, 35 0 13 6, 28 0 21 2, 93 7 25 8, 12 8 21 2, 93 7 21 2, 93 7 29 4, 75 0 30 4, 11 3 29 4, 75 0 26 7, 52 2 30 5, 05 9 30 5, 05 9 30 5, 05 9 30 5, 05 9 30 5, 05 9 17 6 68 4 17 6 68 4 17 6 68 4 17 6 68 4 17 6 68 4 33 5 70 0 . 33 5 70 0 33 5 70 0 33 5 70 0 26 8 56 1 26 8 56 1 4 0 2 84 0 4 0 2 84 0 51 5 29 6 58 1 82 2 32 4 85 0 32 4 85 0 25 9 88 0 40 6 06 3 4 9 7 72 2 40 6 06 3 40 6 06 3 56 5 75 5 58 1 82 2 56 5 75 5 51 5 29 6 58 5 61 9 58 5 61 9 . 58 5 61 9 58 5 61 9 58 5 61 9 29 5, 14 29 5, 14 29 5, 14 29 5, 14 29 5, 14 56 0, 75 56 0, 75 56 0, 75 56 0, 75 44 8, 61 &lt; 44 8, 61 67 2, 90 67 2, 90 84 1. 13 96 2. 14 54 0, 54 54 0, 54 43 2, 43 67 5, 68 81 0, 81 67 5, 68 67 5, 68 92 9, 73 96 2, 14 92 9, 73 84 1. 13 96 2. 14 96 2, 14 96 2, 14 96 2, 14 96 2, 14 77 ,2 35 77 ,2 35 77 ,2 35 77 ,2 35 77 ,2 35 14 6, 74 7 14 6, 74 7 14 6, 74 7 14 6, 74 7 11 7, 39 9 11 7, 39 9 17 6, 09 6 17 6, 09 6 23 0, 46 9 25 6, 92 3 14 2, 55 9 14 2, 55 9 11 4, 04 7 17 8, 19 8 22 3, 04 3 17 8, 19 8 17 8, 19 8 25 13 80 25 6, 92 3 25 1, 38 0 23 0, 46 9 26 0, 26 8 26 0, 26 8 26 0, 26 8 26 0, 26 8 26 0, 26 8 No L 369/23 No L 369/24 Official Journal of the European Communities 29. 12. 87 (') La inclusiÃ ³n en esta subpartida estarÃ ¡ subordinada a la presentaciÃ ³n de un certificado expedido en las condi ­ ciones que las autoridades competentes de las Comunidades Europeas determinen . (') HenfÃ ¸rsel under denne underposition er betinget af, at der fremlÃ ¦gges en licens, der opfylder de betingelser, der er fastsat af de kompetente myndigheder i De EuropÃ ¦iske FÃ ¦llesskaber. (') Die Zulassung zu dieser Unterposition ist abhÃ ¤ngig von der Vorlage einer Bescheinigung, die den von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften festgesetzten Voraussetzungen entspricht. (') H Ã ÃÃ ±Ã ³Ã Ã ³Ã ® Ã µÃ ¹Ã  Ã Ã ·Ã ½ Ã ´Ã ¹Ã ¬Ã ºÃ Ã ¹Ã Ã ¹Ã ½ Ã Ã ±Ã Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã Ã Ã ¬Ã Ã ±Ã ¹ Ã µÃ º Ã Ã ·Ã  ÃÃ Ã ¿Ã Ã ºÃ ¿Ã ¼Ã ¯Ã Ã µÃ Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ºÃ ´Ã ¹Ã ´Ã ¿Ã ¼Ã ­Ã ½Ã ¿Ã Ã ºÃ ±Ã ¸' Ã Ã Ã ¿Ã Ã  ÃÃ Ã ¿Ã ²Ã »Ã µÃÃ ¿Ã ¼Ã ­Ã ½Ã ¿Ã Ã  ÃÃ ±Ã Ã ¬ Ã Ã Ã ½ Ã ±Ã Ã ¼Ã ¿Ã ´Ã ¯Ã Ã ½ Ã ±Ã Ã Ã Ã ½. (') Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. (') L'admission dans cette sous-position est subordonnÃ ©e Ã la prÃ ©sentation d'un certificat dÃ ©livrÃ © dans les conditions prÃ ©vues par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes. (') L'ammissione in questa sottovoce Ã ¨ subordinata alla presentazione di un certificato conformemente alle condi ­ zioni stabilite dalle autoritÃ competenti delle ComunitÃ europee. (') Indeling onder deze onderverdeling is onderworpen aan de voorwaarde dat een certificaat wordt voorgelegd hetwelk is afgegeven onder de voorwaarden en bepalingen, vastgesteld door de bevoegde autoriteiten van de Europese Gemeenschappen . (') A admissÃ £o nesta subposiÃ §Ã £o estÃ ¡ subordinada Ã apresentaÃ §Ã £o de um certificado emitido nas condiÃ §Ã µes previstas pelas autoridades competentes das Comunidades Europeias.